[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: REQUEST FOR LEAVE TO FILE AMENDED COMPLAINT (#107)
On April 2, 2001, the plaintiff filed a request for leave to file an amended complaint pursuant to Practice Book § 10-60(a)(3). The defendant filed its objection on April 18, 2001. Section 10-60(a)(3) requires that the objection be filed within fifteen days of the filing of the request for leave to amend. April 18, 2001 was the sixteenth day after the filing of the request. The objection is, therefore, untimely and the amended complaint "shall be deemed to have been filed by consent of the adverse party." Id. See, e.g., Williams v. Miclette, Superior CT Page 6107 Court, judicial district of Waterbury at Waterbury, Docket No. 136221 (November 10, 1999, Gill, J.). Accordingly, the defendant's objection to the request for leave to amend the complaint is overruled and the amended complaint is deemed to be the operative complaint.
It is so ordered.
By the court,
Gilardi, J.